EXHIBIT 10.4


FOURTH AMENDMENT TO THE EMPLOYMENT AGREEMENT




THE FOURTH AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Amendment”) is made,
effective as of April 15, 2017, by Ross Stores, Inc. (the “Company”) and Michael
Balmuth (the “Executive”). The Executive and the Company previously entered into
an Employment Agreement, effective June 1, 2012 (attached hereto) and amended
effective March 15, 2015, January 1, 2016 and May 18, 2016, and it is now the
intention of the Executive and the Company to amend the Employment Agreement as
set forth below. Accordingly, the Company and the Executive hereby agree as
follows:


1.
Paragraph 2 of the Employment Agreement is hereby amended by replacing “May 31,
2018” with “May 31, 2019”.

2.
The first sentence in paragraph 4(a) of the Employment Agreement is hereby
deleted and the following sentence is added in place thereof: “During his
employment, the Company shall pay the Executive a base salary of not less than
One Million One Hundred Forty-five Thousand Dollars ($1,145,000) per annum
through May 31, 2019.”

3.
Paragraph 4(c) of the Employment Agreement is hereby amended by deleting “85”
and inserting “130” in place thereof.

4.
Paragraph 4(g) of the Employment Agreement is hereby amended by deleting “24”
each time it occurs in such paragraph 4(g) and inserting ”36” in place thereof.

5.
Paragraph 4(q) of the Employment Agreement is hereby amended by: (i) renaming
such paragraph “Performance Share Awards: 2015 - 2016”; (ii) deleting the phrase
“2016, 2017, 2018 and 2019” and inserting “2016 and 2017” in place thereof; and
(iii) deleting the 4th sentence thereof and inserting the following sentence in
place thereof.

“Notwithstanding any other provision of this Agreement or the PS Documents to
the contrary, provided the Executive remains employed by the Company through May
31, 2018, unvested Common Shares attributable to PS Grants for the fiscal year
ending in 2017 shall become vested not later than May 31, 2018.”


6.
Paragraph 4 of the Employment Agreement is hereby amended by adding new
subsection (r) at the end thereof as follows:

"(r) Performance Share Awards: 2017 - 2019. The Executive shall be eligible to
receive Performance Share Awards ("PS Grants") for the fiscal years beginning in
2017, 2018 and 2019 consistent with the existing practice of the Company. The
terms and conditions of the PS Grants shall be set forth in the Notice of Grant
of Performance Shares, the Performance Share Agreement, and the 2008 Equity
Incentive Plan or successor plan (the "PS Documents"). Notwithstanding any other
provision of this Agreement or the PS Documents to the contrary, provided the
Executive remains employed by the Company through May 31, 2019, unvested Common
Shares attributable to PS Grants for fiscal years 2017 and 2018 shall become
vested not later than May 31, 2019. The number of Vested Performance Shares
attributable to the PS Grant for the fiscal year 2019 ("2019 PS Grant") shall be
determined on the basis of the extent to which the target level of adjusted
pre-tax profit for such fiscal year is attained and, if the Executive’s service
as Executive Chairman is not extended beyond May 31, 2019, all unvested Common
Shares attributable to the 2019 PS Grant shall become Vested Common Shares on
the Performance Share Vesting Date specified in the PS Documents (determined as
if the Executive remained employed with the Company). Capitalized terms in this
paragraph 4(r) shall have the same meanings assigned to such terms in the PS
Documents."









--------------------------------------------------------------------------------

EXHIBIT 10.4


7.
Section 7(e) of the Employment Agreement is hereby amended by deleting “New York
City” and inserting “Dublin, California” in place thereof.


8.
Paragraph 9(a) of the Employment Agreement is hereby amended by adding new
subsections (v) and (vi) at the end thereof as follows:

“(v) Performance Share Awards. On the Performance Share Vesting Date (specified
in the Notice of Grant of Performance Shares) next following the Executive's
date of termination of employment, the number of Performance Shares that shall
become Vested Performance Shares (as defined in the Performance Share Agreement)
shall be determined by multiplying (a) that number of shares of Company Common
Stock subject to the Performance Share Agreement that would have become Vested
Performance Shares had no such termination occurred; provided, however, in no
case shall the number of Performance Shares that become Vested Performance
Shares exceed 100% of the Target Number of Performance Shares set forth in the
Performance Share Agreement by (b) the ratio of the number of full months of the
Executive's employment with the Company during the Performance Period (as
defined in the Performance Share Agreement) to the number of full months
contained in the Performance Period. Vested Common Shares shall be issued in
settlement of such Vested Performance Shares on the Settlement Date next
following the date of the Executive’s termination of employment.
(vi) Unvested Common Shares Issued in Settlement of Performance Share Awards. If
the Executive terminates employment pursuant to Sections 7(b), 7(d) or 7(e)
after the Performance Share Vesting Date, the vesting of all Unvested Common
Shares (as defined in the Performance Share Agreement) issued in settlement of
the Performance Share Award shall be accelerated in full effective as of the
date of such termination.”
9.
Paragraph 9(c) of the Employment Agreement is hereby amended by adding new
subsection (iv) at the end thereof as follows:

“(iv) Performance Share Awards. If the termination of employment occurs prior to
the Performance Share Vesting Date, the vesting of 100% of the target number of
Performance Shares shall be accelerated and such Performance Shares shall be
deemed Vested Performance Shares effective as of the date of the termination.
The vesting of all unvested Common Shares issued in settlement of Performance
Share Awards shall be accelerated in full effective as of the date of such
termination.”

Except for the amendment as set forth above, the Employment Agreement and all of
its terms remain in force and in effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first written above.


ROSS STORES, INC.
 
EXECUTIVE
 
 
 
 
 
/s/G. Orban
 
/s/Michael Balmuth
George P. Orban
 
Michael Balmuth
Chairman of the Compensation Committee
 
 
 
 
 
 
 
 
Date:
April 15, 2017
 
Date:
April 5, 2017



 
2